                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-10264-CJC (KS)                                       Date: June 17, 2019
Title      Marcos Munoz v. California Department of Corrections et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On December 11, 2018, Plaintiff, a state prisoner proceeding pro se, filed a civil
rights complaint pursuant to 42 U.S.C. § 1983 against, inter alia, Correctional Officer C.
Nelson, Correctional Officer A. Little, and an unnamed correctional officer. (Dkt. No. 1.)
On January 2, 2019, the Court dismissed the Complaint for failure to state a claim upon
which relief can be granted and ordered Plaintiff to file a First Amended Complaint. (Dkt.
No. 6.) On January 14, 2019, Plaintiff filed a First Amended Complaint (Dkt. No. 7),
which the Court dismissed on January 23, 2019 with leave to amend for failure to state a
claim (Dkt. No. 8). On May 1, 2019, Plaintiff filed a Second Amended Complaint (Dkt.
No. 14), which the Court dismissed on May 7, 2019 with leave to amend for failure to state
a claim (Dkt. No. 16). The Court ordered Plaintiff to file a Third Amended Complaint
within 21 days, i.e., no later than May 28, 2019, and explicitly cautioned Plaintiff that his
failure to timely comply with the Court’s Order could result in a recommendation of
dismissal. (Dkt. No. 16.)

       More than two weeks have passed since Plaintiff’s Third Amended Complaint was
due, and Plaintiff has not filed the Third Amended Complaint or otherwise communicated
with the Court about this case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 18-10264-CJC (KS)                                     Date: June 17, 2019
Title      Marcos Munoz v. California Department of Corrections et al


rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s May 7, 2019 Order.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before July 8, 2019, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a Third Amended Complaint and a declaration
signed under penalty of perjury, explaining why he failed to comply with the Court’s May
7, 2019 Order order; or (2) a Third Amended Complaint. Alternatively, if Plaintiff does
not wish to pursue this action, he may dismiss the Complaint without prejudice by filing a
signed document entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a)(1)(A).

      Plaintiff is advised that the failure to respond to this order will lead the Court
to recommend dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

        IT IS SO ORDERED.



                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
